Citation Nr: 9929846	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-07 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for chronic headaches 
on a schedular and extraschedular basis, currently evaluated 
as 10 percent disabling.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to April 
1974, and from August 1980 to December 1980.  The veteran 
also served in the United States Army Reserves, from which he 
was discharged in August 1990.

In March 1997, the Board of Veterans Appeals (the Board), 
denied an increased rating for headaches on a schedular 
basis, but remanded the case to the RO for consideration of 
an increased rating on an extraschedular basis.  A review of 
the November 1997 rating action and the February 1998 
statement of the case reflects that although the RO denied 
the case on an extraschedular basis, the law and regulations 
and the ensuing discussion also addressed the issue of an 
increased rating on a schedular basis.  Therefore, the Board 
construes the issue as stated on the title page  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's headaches are manifested by subjective 
complaints of daily headaches with severe pain and blurry 
vision.  Medication did not provide relief. 

3.  The veteran's headaches are not shown to be very frequent 
with completely prostrating and prolonged attacks productive 
of severe economic inadaptability.

4.    There is no competent medical evidence of a nexus 
between the claimed tinnitus and medication used to treat the 
veteran's service-connected disabilities..
 
CONCLUSIONS OF LAW

1.The criteria for a 30 percent disability rating for chronic 
headaches on a schedular basis only, have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8100 
(1998).

2.  The veteran's claim of entitlement to service connection 
for a tinnitus is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran has alleged that he developed tinnitus as a 
result of medication prescribed to treat his service-
connected disabilities.

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a non-service connected condition that is proximately due 
to or the result of a service-connected condition.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).    
  
However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Secondary service connection claims must also be well-
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  

In this case, the Board finds that the claim for service 
connection for tinnitus is not well-grounded.  There is 
absolutely no competent medical evidence of record that 
provided a nexus between the claimed disorders and the 
medication prescribed for the veteran's service-connected 
disorders.  

The veteran has submitted evidence in the form of medical 
texts or treatises.  The Board acknowledges that, in certain 
circumstances, medical treatise evidence may be sufficient to 
establish plausibility.  See Sacks v. West, 11 Vet. App. 314 
(1998); Wallin v. West, 11 Vet. App. 509 (1998).  However, a 
review of the material reveals general discussions as to 
etiology and symptomatology.  The Board does not conclude 
that the evidence establishes plausibility of the veteran's 
claim.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for tinnitus.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Epps, 126 F.3d at 1468.  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claim.  Morton v. West, No. 96-1517, 
slip op. at 3-4 (Ct. Vet. App. July 14, 1999); Epps, 126 F.3d 
at 1469; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).


Increased Rating

The veteran is seeking an increased evaluation for his 
service-connected headaches disability on a schedular and 
extraschedular basis.  As a preliminary matter, the Board 
finds that the veteran's claim on this issue is plausible 
and, thus, well grounded within the meaning of 38 U.S.C.A. § 
5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability is a well-grounded claim).  The 
Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  The veteran has undergone recent VA examination to 
evaluate his condition; and the RO has obtained relevant VA 
and private treatment records.

Factual Background

Effective June 1991, the veteran was awarded service 
connection and assigned a noncompensable rating for 
occasional occipital headaches secondary to the service-
connected right shoulder pathology.

A rating action in July 1993 increased the rating for 
headaches to 10 percent based on a finding of persistent 
headaches.  It was indicated in that decision that the 
symptomatology associated with the headaches was compatible 
with headaches associated with trauma under Diagnostic Code 
8045.  The RO determined that the headaches were not 
consistent with migraine headaches.

In several statements, the veteran has asserted that 
medications did not control his headache pain, and that his 
headaches impaired his sleep and thereby caused his sleep 
apnea.  He has asserted that the headaches interfered with 
his ability to work, but he could not take leave from work 
without placing his employment at risk.  He reported that he 
worked through his headaches even though they are 
"prostrating attacks."  He has also complained that his 
headaches interfered with his ability to think and study, 
resulting in a low college grade-point average.


A February 1998 statement from a veterans services officer 
shows that the veteran was working almost full time on the 
Committee on Waivers and Compromises for the Disabled 
American Veterans at the Boston VA Regional Office.  The 
statement indicated that the veteran had requested a change 
of job position because his headaches had caused difficulties 
in his previous position.  The veteran's request was 
accommodated and he was assigned to his present position on 
the Committee on Waivers and Compromises, where he processed 
waiver requests and conducted hearings. 

VA outpatient treatment records reflect that the veteran was 
seen in August 1997, after he telephoned a VA clinic from 
work asking to be seen due to a worsening headache.  He was 
taking up to 12 Tylenol a day to relieve the pain.  He was 
advised to decrease the Tylenol intake.  He described his 
headaches as starting in the upper posterior neck and 
occipital region, and going around anteriorly, to become 
band-like around his head.  He would have problems going to 
sleep and would wake up with a headache.  Following 
examination, the physician determined that these were likely 
tension headaches.  Trilisate was prescribed.  In September 
1997, when he reported that amytriptine provided no real 
effect on his headaches, and that he received some help from 
Trilisate at 1500 mg.  In a September 1997 notation 
discussing an unrelated disability, the veteran indicated 
that he exercised each morning for 1/2 hour before work.  

In a February 1998 statement, a VA supervisor indicated that 
the veteran was a VA employee, assigned to the Committee on 
Waivers and Compromises.  He processed waiver requests and 
conducted hearings.  He had been transferred from his 
previous position because he had difficulties with the 
telephone unit due to his headaches.  
He was seen at a VA neurology clinic in May 1998 for a 
follow-up visit when he reported that different medications 
produced no relief, but did help his sleep.  VA outpatient 
treatment records show that in December 1998, the veteran 
reported that there was no real change in his headaches.  The 
examiner noted that the headaches were manageable but still 
symptomatic.  

In a December 1998 statement from Maurine P. Johnson, M.D. a 
medical consultant for the veteran's national service 
organization, indicated that she had reviewed all of the 
veteran's clinical records and concluded that they defined 
the veteran's headaches as chronic and severe, with a long-
standing duration of symptoms.  She opined that the migraine 
headaches were so severe that even Amytriptine had no real 
effect.  She opined that on review of the records, findings 
were consistent with a diagnosis of chronic migraine 
headaches, post-traumatic type, with muscle contraction 
pattern, severe.  She described the headaches as daily, 
posterior and radiated forward; and she indicated that 
blurred vision was a symptom of the headaches.  She opined 
that the headaches should be considered prostrating with 
severe economical and medical disability.    

The veteran testified at a March 1999 Travel Board hearing 
before the undersigned Board member regarding the severity of 
his headaches disability and its effect on his work.  He 
testified that he had daily headaches that started at the 
back of the neck and radiated into his head.  He described 
his headaches as a throbbing pulsation.  Medication took the 
edge off but the headaches did not go away.  He reported 
getting blurred vision and a pounding headache, and that his 
vision went out once in a while.  He testified that his 
symptoms had caused him to miss parts of his workday amount 
to at least 10 to 15 days per year.  Since the January 1999, 
he had had to leave work about four to five days due to his 
headaches, taking a couple of hours off due to the symptoms.  
He testified that he had to make a lateral change of position 
at work because his previous position involved the use of 
headphones, which would start or aggravate his headache 
symptoms.  He indicated that in addition to his regular 
employment, he worked a part time job in a delicatessen, but 
had missed some time at that job due to his headaches. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally the 
degrees of disability are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
3.321(a).  If a veteran has an unlisted disability, it will 
be rated under a disease or injury closely related by 
functions affected, symptomatology, and anatomical location.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's headaches are evaluated as 10 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8045, which is the 
diagnostic code for evaluation of  brain disease due to 
trauma.  The 10 percent evaluation currently assigned 
contemplates purely subjective complaints such as headache, 
dizziness and insomnia, and is the highest schedular rating 
available in the absence of purely neurological disability or 
multi-infarct dementia.  A review of the evidence of record 
reveals no diagnosis of a purely neurological disability that 
would afford a higher rating under Diagnostic Code 8045.  

A review of the record reflects that the veteran's headaches 
are not directly due to trauma to the brain, as required by 
Diagnostic Code 8045.  Rather, headaches were originally 
determined to be the result of the right shoulder injury.  It 
would not be unreasonable to evaluate the headaches under 38 
C.F.R. § 4.124a, Diagnostic Code 8100, migraine headaches.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  

Under Diagnostic Code 8100, a 10 percent rating is warranted 
for characteristic prostrating attacks averaging one in two 
months over last several months.  If there are characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months, a 30 percent rating is in 
order.  With very frequent completely prostrating and 
prolonged attacks, productive of severe economic 
inadaptability, a 50 percent rating is warranted.

The Board has considered the evidence discussed above.  The 
veteran has complained of daily migraine headaches not 
controlled by medication, and which interfered with his 
ability to work and sleep.  The examiner in the August 1996 
VA neurological examination opined that the headaches were 
most likely chronic and would not resolve with specific 
therapy.  Various medications have been tried with less than 
full success at ameliorating the veteran's headaches.  The 
Board considers  the veteran's headaches to be shown to be 
persistent and appear to receive little or no relief from 
medication.  

Resolving doubt in the veteran's favor, the Board finds that 
the headaches warrant a 30 percent disability.  Given the 
number of headaches reported, the associated symptoms, and 
the difficulty in providing relief, the Board concludes that 
the disability picture is reflective of criteria under 
Diagnostic Code 8100 so as to warrant an increase to a 30 
percent rating for the disability.  

However, absent evidence of very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, a 50 percent rating will not be 
awarded.  Notwithstanding Dr. Johnson's December 1998 
statement that the disorder should be considered prostrating 
with severe economical and medical disability, the record 
shows that the veteran does work almost full time, holds a 
part time job, and has not  missed a significant number of 
days due to his headaches.  Thus, the Board finds that the 
evidence supports a 30 percent disability rating for 
headaches, but no more. 38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8100.

Finally, the Board has considered 38 C.F.R. § 3.321(b)(1), 
which permits deviation from the general schedular rating 
method, and assignment of an increased rating on an 
extraschedular basis, but only in exceptional cases.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Otherwise, the rating 
shall be based on the regular schedular rating method.  The 
Board finds in this case that the disability picture is not 
so exceptional or unusual so as to warrant an evaluation on 
an extraschedular basis.  It has not been shown that the 
veteran's headaches have necessitated frequent periods of 
hospitalization, or caused marked interference with 
employment not already contemplated within the rating 
schedule.  See 38 U.S.C.A. §§ 1155, 3.321(b)(1), and 38 
C.F.R. § 4.1 (the rating schedule is based on average 
impairment of earning capacity). 


ORDER

Entitlement to service connection for tinnitus is denied.


Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 30 percent disability 
rating for chronic headaches is granted.

		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


 

